Little, J.
1. That an offense was committed within the limits of the county, when a court of that county has assumed jurisdiction to try a person charged with a crime, is a fact necessary to be proved in order to make a conviction legal. To sustain a conviction such fact must be proved beyond a reasonable doubt. Rooks v. State, 65 Ga. 330; Moye v. State, Id. 754.
2. On the trial of a person charged with murder, the evidence of a witness that “ I was about fifty yards from them on the public road in this county ” is not sufficient proof of venue. Futch v. State, 90 Ga. 472; Green v. State, 110 Ga. 270.
Argued April 15,
Decided April 24, 1901.
Indictment for murder. Before Judge. Sheffield. Terrell superior court. February 5, 1901.
Yeomans & Baines, by Bosser & Garter, for plaintiff in error.
J. M. Terrell, attorney-general; and J. A. Laing, solicitor-general, contra.
3. Venue of the alleged crime not having been shown, the verdict of guilty must be set aside as being contrary to law and without evidence to support it. Carter v. State, 48 Ga. 43 ; Gosha v State, 56 Ga. 36; Berry v. State, 92 Ga. 48.
4. The court erred in overruling the motion for a new trial.

Judgment reversed.


All the Justices concurring.